Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 1 of 8 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


  CHARLES AKERS and MARK                           )
  ZACHARIAS, on Behalf of Themselves               )
  and All Others Similarly Situated,               )        Class & Collective Action
                                                   )
                         Plaintiffs,               )
                                                   )
         vs.                                       )        CAUSE NO. 1:18-cv-3316
                                                   )
  TIM JUNGBLUT TRUCKING, INC. and                  )
  TIMOTHY JUNG-BLUT,                               )
                                                   )
                         Defendants.               )


                               COMPLAINT FOR DAMAGES

         This is a proposed collective action brought on behalf of all former and current

  truck drivers of Defendants (“the Class” and “the Collective Class”) against Defendants,

  Tim Jungblut Trucking, Inc. ("TJT") and Timothy Jung-blut.

                                              I. Parties

         1.      Each member of the Class and Collective Class is or was a truck driver of

  TJT at all times relevant to this action.

         2.      Plaintiff, Mr. Akers, is a resident of Muncie, Indiana.

         3.      Plaintiff, Mr. Zacharias, is a resident of Muncie, Indiana.

         4.      Defendant, TJT, is an incorporated business that operates a facility in

  Lebanon, Indiana.

         5.      Mr. Jung-Blut is the President of TJT.

         6.      Mr. Jung-Blut is the Secretary of TJT.

         7.      Mr. Jung-Blut is one of the managers of TJT.



                                              Page 1 of 8
Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 2 of 8 PageID #: 2



          8.      Mr. Jung-Blut is at least partially responsible for determining how the

  employees of TJT are paid.

                                  II. Jurisdiction and Venue

          9.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331,

  in that the claim arises under the laws of the United States. Specifically, Plaintiff and the

  Class bring this action to enforce their rights under the FLSA, as allowed by 29 U.S.C.

  §216.

          10.     This court has jurisdiction to hear these state claims pursuant to the court’s

  supplement jurisdiction under 28 U.S.C. §1367.

          11.     Venue in the Southern District of Indiana, Indianapolis Division, is

  appropriate by virtue of Defendants doing business in this District.

                               III.    Class Action Allegations

          12.     Plaintiffs brings this case as a collective action pursuant to 29 U.S.C.

  §216(b) on behalf of a class consisting of all similarly situated persons who are or were

  employed as truck drivers of TJT (“the Collective Class”).

          13.     Plaintiff, Mr. Zacharias, brings this case as a class action pursuant to Rule

  23 on behalf of a class consisting of all similarly situated persons who are or were

  employed as truck drivers of JTJ (“the Driver Class”).

          14.     Plaintiff, Mr. Zacharias, brings this case as a class action pursuant to Rule

  23 on behalf of a class consisting of all similarly situated persons who were employed by

  JTJ and earned vacation wages (“the Employee Class”).

          15.     The members of the Driver Class and Collective Class were paid on an

  hourly basis.




                                           Page 2 of 8
Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 3 of 8 PageID #: 3



         16.      The members of the Driver Class and Collective Class were paid a

  production point bonus.

         17.      The members of the Driver Class and Collective Class were paid a

  performance incentive.

         18.      The members of the Driver Class and Collective Class were paid on a

  weekly basis.

         19.      While the members of the Collective Class were paid overtime premiums

  for hours worked beyond 40 hours in a workweek, the members of the Collective Class

  were not paid overtime premiums based upon the correct “regular rate” pursuant to

  federal law. Rather, Defendants failed to include the weekly production point bonus

  and/or performance incentive into the weekly compensation of the members of the

  Collective Class to calculate the correct “regular rate” which is used to calculate the

  appropriate overtime premium for a given week.

         20.      Upon information and belief, Defendants have been previously sued for

  violating overtime requirements.

         21.      Defendants willfully failed to pay members of the Collective Class the

  correct overtime premiums.

         22.      The members of the Driver Class were not paid a least one performance

  incentive despite having earned it during the course of their employment with TJT.

         23.      The members of the Employee Class were not paid their accrued, unused

  vacation wages following their separation of employment with TJT.

         24.      Plaintiffs knows of no difficulty that will be encountered in the

  management of this litigation that would preclude its maintenance as a collective action.




                                        Page 3 of 8
Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 4 of 8 PageID #: 4



  The names, contact information, and relevant documentation of members of the classes

  should be in the business records of TJT. Notice may be provided to members of the

  classes or their personal representatives via first class mail and e-mail addresses using

  techniques and a form of notice similar to those customarily used in class actions.

                                 IV.     Factual Allegations

          25.    Mr. Akers began employment with TJT as a truck driver on April 14,

  2014.

          26.    Mr. Akers was paid on an hourly basis at all times relevant to this lawsuit.

          27.    Mr. Akers earned performance point bonuses at all times relevant to this

  lawsuit.

          28.    Mr. Akers earned performance incentives at all times relevant to this

  lawsuit.

          29.    Mr. Akers earned vacation time.

          30.    TJT paid Mr. Akers on weekly basis.

          31.    Mr. Akers's hourly rate was $12.00 an hour at all times relevant to this

  lawsuit.

          32.    Mr. Akers was not paid overtime premiums based upon the correctly

  calculated “regular rate” which included the performance point bonus and/or performance

  incentive earned by Mr. Akers for a given workweek.

          33.    Defendants willfully failed to pay Mr. Akers overtime premiums at the

  correct amount.

          34.    Mr. Akers was terminated by Defendants on February 6, 2018.




                                         Page 4 of 8
Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 5 of 8 PageID #: 5



          35.     Mr. Zacharias began employment with TJT as a truck driver on August 27,

  2012.

          36.     Mr. Zacharias was paid on an hourly basis at all times relevant to the

  lawsuit.

          37.     Mr. Zacharias earned performance point bonuses at all times relevant to

  this lawsuit.

          38.     Mr. Zacharias earned performance incentives at all times relevant to this

  lawsuit.

          39.     Mr. Zacharias earned vacation time.

          40.     TJT paid Mr. Zacharias on weekly basis.

          41.     Mr. Zacharias' hourly rate was $12.00 an hour at all times relevant to this

  lawsuit.

          42.     Mr. Zacharias was not paid overtime premiums based upon the correctly

  calculated “regular rate” which included the performance point bonus and/or performance

  incentive earned by Mr. Zacharias for a given workweek.

          43.     Defendants willfully failed to pay Mr. Zacharias overtime premiums at the

  correct amount.

          44.     TJT failed to pay Mr. Zacharias his performance incentives each and every

  time that they were earned.

          45.     TJT failed to pay Mr. Zacharias his accrued, unused vacation wages

  following his separation of employment.

          46.     Mr. Zacharias quit his employment with TJT on April 27, 2018.




                                          Page 5 of 8
Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 6 of 8 PageID #: 6



                              Count I - Collective Action
                        Failure to Properly Pay Overtime Wages
                      Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

         47.    Plaintiffs incorporate paragraphs 1 through 46 by reference herein.

         48.    Plaintiffs and the members of the Collective Class are or were employees

  of TJT pursuant to the FLSA.

         49.    TJT is an employer pursuant to the FLSA.

         50.    Plaintiffs and the members of the Collective Class are covered employees

  pursuant to enterprise coverage under the FLSA.

         51.    TJT had gross revenues of at least $500,000.00 for the 2011 calendar year.

         52.    TJT had gross revenues of at least $500,000.00 for the 2012 calendar year.

         53.    TJT had gross revenues of at least $500,000.00 for the 2013 calendar year.

         54.    TJT had gross revenues of at least $500,000.00 for the 2014 calendar year.

         55.    TJT had gross revenues of at least $500,000.00 for the 2015 calendar year.

         56.    TJT had gross revenues of at least $500,000.00 for the 2016 calendar year.

         57.    TJT had gross revenues of at least $500,000.00 for the 2017 calendar year.

         58.    TJT had gross revenues of at least $500,000.00 for the 2018 calendar year.

         59.    Mr. Jung-Blut is an employer pursuant to the FLSA.

         60.    Plaintiffs and the members of the Collective Class have been damaged by

  Defendants' violations of the FLSA.

         WHEREFORE, Plaintiff prays that the Court:

         A.     Enter an award for Plaintiffs and the members of the Collective Class for

  the overtime wages owed to them during the course of their employment with Defendants

  with interest as permitted by the FLSA.




                                        Page 6 of 8
Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 7 of 8 PageID #: 7



          B.     Enter an award for liquidated damages with interest as permitted by the

  FLSA.

          C.     Enter an order awarding Plaintiffs and the members of the Collective

  Class all reasonable attorney fees and expenses incurred in pursuing this claim as

  permitted by the FLSA.

          D.     Enter an award for such other relief as may be just and appropriate.

                                               Respectfully submitted,

                                               WELDY LAW



                                               /s/Ronald E. Weldy
                                               Ronald E. Weldy, #22571-49


                                 Count II - Class Actions
                              Failure to Properly Pay Wages
                Pursuant to the Wage Payment Statute, I.C. §22-5-1 et. seq.

          61.    Mr. Zacharias incorporates paragraphs 1 through 60 by reference herein.

          62.    Mr. Zacharias and the members of the Driver Class were not paid all of

  their earned performance incentives due and owing during their employment.

          63.    Mr. Zacharias and the members of the Employee Class were not paid all of

  their accrued, unused vacation time upon their separation of employment.

          64.    Mr. Zacharias and the members of the Driver and Employee Classes wer

  not paid all their wages due and owing in a timely fashion or in the correct amount.

          65.    Mr. Zacharias and the members of the Driver and Employee Classes have

  been damaged by JWBT's violations of the Wage Claims Statute.

          WHEREFORE, Plaintiffs pray that the Court:




                                         Page 7 of 8
Case 1:18-cv-03316-JRS-MPB Document 1 Filed 10/29/18 Page 8 of 8 PageID #: 8



         A.     Enter an award for Plaintiffs for the actual wages owed with interest as

  permitted by the Wage Payment Statute.

         B.     Enter an award for liquidated damages with interest as permitted by the

  Wage Payment Statute.

         C.     Enter an order awarding Plaintiff all reasonable attorney fees and expenses

  incurred in pursuing this claim as permitted by the Wage Payment Statute.

         D.     Enter an award for such other relief as may be just and appropriate.

                                      Respectfully submitted,

                                      WELDY LAW

                                      /s/Ronald E. Weldy
                                      Ronald E. Weldy, #22571-49
                                      Proposed Classes & Collective Action Counsel



  Weldy Law
  8383 Craig Street
  Suite 330
  Indianapolis, IN 46250
  Tel: (317) 842-6600
  Fax: (317) 288-4013
  E-mail: weldy@weldylegal.com




                                        Page 8 of 8
